DETAILED ACTION
The action is in response to communications filed on 12/20/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Ryan Murphy on 1/12/2021. 
The application has been amended as follows:

In the claims
1.	(Currently Amended) A method comprising:
identifying, by a client device, a plurality of content items queued for synchronization with a content management system to provide the plurality of content items to the content management system, the plurality of content items queued for synchronization according to a first synchronization order by the client device storing the plurality of content items, the first synchronization order dictating synchronization based on a share status of the plurality of content items, wherein a subset of the plurality of content items has the share status and the subset of the plurality of content items with the share status is synchronized prior to content items with no share status;
determining, by the client device, a second synchronization order within the subset of the plurality of content items with the share status using metadata to identify a sub-prioritization criteria for a first content item and at least one second content item, wherein the sub-prioritization criteria includes determining a first sharing request time of the first content item and a second sharing request time of [[a]] the at least one second content item 
synchronizing, by the client device, the plurality of content items with the content management system, wherein when the second sharing request time is earlier in time than the first sharing request time, use the first sharing request time and the second sharing request time as sub-prioritization criteria to determine the second synchronization order and synchronize the at least one second content item prior to the first content item synchronized according to the first synchronization order.
2.	(Previously Presented) The method of claim 1, further comprising:
prioritizing synchronization of the first content item and the at least one second content item based on the first content item having a first share status indicating that a share link to the first content item has been requested by the client device and the at least one second content item having a second share status indicating that a share link to the at least one second content item has been requested by the content management system;
indicating, via the first share status, that the share link to the first content item was shared with a user account associated with the client device;
indicating, via the second share status, that the share link to the at least one second content item was shared with the user account associated with the client device; and
synchronizing the first content item and the at least one second content item with the content management system according to the first and second synchronization orders.
3.	(Currently Amended) The method of claim 1, further comprising: 
determining a 

using the current location to determine a third synchronization order that includes the determination that the current location is within the predetermined distance of the known location.
4.	(Previously Presented) The method of claim 1, wherein the second synchronization order includes uploading the first content item and the at least one second content item from the client device to the content management system.
5.	(Currently Amended) The method of claim 1 further comprising:
determining a first content item size of the first content item and a second content item size of [[a]] the at least one second content item; and
when the first content item size is larger than the second content item size, use the first content item size and the second content item size as sub-prioritization criteria to determine the second synchronization order, wherein the at least one second content item is uploaded  prior to the first content item.
6.	(Canceled).
7.	(Original) The method of claim 1, further comprising:
prior to determining the second synchronization order, pausing synchronization of the first content item; and
after determining the second synchronization order, cancelling synchronization of the first content item.
8.	(Currently Amended) A computing device comprising:

a memory containing instructions that, when executed, cause the one or more processors to:
identify a plurality of content items queued for synchronization with a content management system to provide the plurality of content items to the content management system, the plurality of content items queued for synchronization according to a first synchronization order by a client device storing the plurality of content items, the first synchronization order dictating synchronization based on a share status of the plurality of content items, wherein a subset of the plurality of content items has the share status and the subset of the plurality of content items with the share status is synchronized prior to content items with no share status;
determine a second synchronization order by the client device within the subset of the plurality of content items with the share status using metadata to identify a sub-prioritization criteria for a first content item and at least one second content item, wherein the sub-prioritization criteria includes determining a first sharing request time of the first content item and a second sharing request time of the at least one second content item 
when the second sharing request time is earlier in time than the first sharing request time, use the first sharing request time and the second sharing request time as sub-prioritization criteria to determine the second synchronization order and synchronize the at least one second content item prior to the first content item synchronized according to the first synchronization order
9.	(Previously Presented) The computing device of claim 8, wherein the instructions that, when executed, further cause the one or more processors to:
prioritize synchronization of the first content item and the at least one second content item based on the first content item having a first share status indicating that a share link to the first content item has been requested by the client device and the at least one second content item having a second share status indicating that a share link to the at least one second content item has been requested by the content management system;
indicate, via the first share status, that the share link to the first content item was shared with a user account associated with the client device;
indicate, via the second share status, that the share link to the at least one second content item was shared with the user account associated with the client device; and

10.	(Currently Amended) The computing device of claim 8, wherein the instructions that, when executed, further cause the one or more processors to:
determine a current location of the client device;
determine that the current location is within a predetermined distance of a known location; and
use the current location to determine a third synchronization order that includes the determination that the current location is within the predetermined distance of the known location.
11.	(Previously Presented) The computing device of claim 8, wherein the second synchronization order includes uploading the first content item and the at least one second content item from the client device to the content management system.
12.	(Currently Amended) The computing device of claim 8, wherein the instructions that, when executed, further cause the one or more processors to:
determine a first content item size of the first content item and a second content item size of [[a]] the at least one second content item; and
when the first content item size is larger than the second content item size, use the first content item size and the second content item size as sub-prioritization criteria to determine the second synchronization order, wherein the at least one second content item is uploaded  prior to the first content item.

14.	(Previously Presented) The computing device of claim 8, wherein the instructions that, when executed, further cause the one or more processors to:
prior to determining the second synchronization order, pause synchronization of the first content item; and
after determining the second synchronization order, cancel synchronization of the first content item.
15.	(Currently Amended) A non-transitory computer-readable medium containing instructions that, when executed by a computing device, cause the computing device to:
identify a plurality of content items queued for synchronization with a content management system to provide the plurality of content items to the content management system, the plurality of content items queued for synchronization according to a first synchronization order by a client device storing the plurality of content items, the first synchronization order dictating synchronization based on a share status of the plurality of content items, wherein a subset of the plurality of content items has the share status and the subset of the plurality of content items with the share status is synchronized prior to content items with no share status;
determine a second synchronization order by the client device within the subset of the plurality of content items with the share status using metadata to identify a sub-prioritization criteria for a first content item and at least one second content item, wherein the sub-prioritization criteria includes determining a first sharing request time of the first content item and a second sharing request time of [[a]] the at least one second content item 
synchronize the plurality of content items with the content management system, wherein when the second sharing request time is earlier in time than the first sharing request time, use the first sharing request time and the second sharing request time as sub-prioritization criteria to determine the second synchronization order and synchronize the at least one second content item prior to the first content item and then the content items with no share status are synchronized according to the first synchronization order.
16.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the computing device to:
prioritize synchronization of the first content item and the at least one second content item based on the first content item having a first share status indicating that a share link to the first content item has been requested by the client device and the at least one second content item having a second share status indicating that a share link to the at least one second content item has been requested by the content management system;
indicate, via the first share status, that the share link to the first content item was shared with a user account associated with the client device;
indicate, via the second share status, that the share link to the at least one second content item was shared with the user account associated with the client device; and

17.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the computing device to:
determine a current location of the client device;
determine that the current location is within a predetermined distance of a known location; and
use the current location to determine a third synchronization order that includes the determination that the current location is within the predetermined distance of the known location.
18.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the second synchronization order includes uploading the first content item and the at least one second content item from the client device to the content management system.
19.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the computing device to:
determine a first content item size of the first content item and a second content item size of [[a]] the at least one second content item; and
when the first content item size is larger than the second content item size, use the first content item size and the second content item size as sub-prioritization criteria at least one second content item is uploaded prior the first content item.
20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the computing device to:
prior to determining the second synchronization order, pause synchronization of the first content item; and
after determining the second synchronization order, cancel synchronization of the first content item.
21.	(Previously Presented) The method of claim 1, wherein the sub-prioritization criteria further comprises a type of share status, a current location, or a network connection of the first content item and the at least one second content item.
22.	(Currently Amended) The computing device of claim 8, wherein the sub-prioritization criteria further comprises a type of share status, a current location, or a network connection of the first content item and the at least one second content item.

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Hurwitz US2005/0147130 discloses a synchronization system such that synchronization tasks for items using a first level of granularity for a given application such as setting calendar application as the highest sync priority where device has a 
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of a sub-prioritization criteria depending on earlier request times. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALLEN S LIN/Examiner, Art Unit 2153